Title: To John Adams from Joseph Bartlett, 2 March 1823
From: Bartlett, Joseph
To: Adams, John


				
					Sir,
					Boston. 2d. March. 1823
				
				It gives me the most heart-felt pain—to address you another line on the subject of my little Vol:—My only apology Must be—”et necessitate rei.”—to a mind like yours, it will be Sufficent—: My old friend  Doctor Danforth—advised me, to remove for a few Weeks into the Country—My State of health, imperiously demands it—I wish to go this Week—if I can gain a trifle for the purpose—I am now out doors & have been & am now very Sick—poverty urges me out—prudence Says Stay with in doors—Whatever you Send, the Stage Man will deliver me Safe—pray you to excuse a Man who has the most incurable of all crimes—poverty.With gratitude & respect—.
				
					Jos: Bartlett
				
				
					It will oblige me forever, to comply with this request—
				
			J B.